DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a display device comprising: a plurality of pixels connected to scan lines, emission control lines, data lines, and a power line; a scan driver configured to supply a scan signal to the scan lines; and an emission driver configured to supply an emission control signal to the emission control lines, wherein a voltage of a first power supplied to the power line during an inspection period has a pulse form alternating between a first level and a second level that is lower than the first level, and the display device is configured to maintain the voltage of the first power at a third level.  The closest prior art Yang et al. (US 2020/0402432) discloses a method of detecting a pixel defect.  However, Yang does not disclose wherein a voltage of a first power supplied to the power line during an inspection period has a pulse form alternating between a first level and a second level that is lower than the first level.  An analogous prior art teaches a pixel circuit and teaches a wherein a voltage of a first power supplied to the power line has a pulse form alternating between a first level and a second level that is lower than the first level, however this is an excitation pulse not used during an inspection period.  Another analogous prior art Suzuki (US 2021/0056914) teaches wherein a +5.0 V signal is applied during an inspection period and a -8.0 V signal is applied during a non-inspection period.  None of the cited prior art teach or suggest the limitation of wherein a voltage of a first power supplied to the power line during an inspection period has a pulse form alternating between a first level and a second level that is lower than the first level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628